                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

PHILLIP D. BARNETT, JR.,
ADC #131238                                                            PLAINTIFF

V.                        CASE NO. 4:19-CV-717-JM-BD

FAULKNER COUNTY
DETENTION CENTER, et al.                                            DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 27th day of February, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
